DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) establishing a crystal plastic welding computational mesh model based on a macroscopic model size and a microscopic characterization of a material; establishing a crystal plastic welding process constitutive model based on the crystal plastic welding computational mesh model; and assessing the fatigue damage and the fatigue life based on the crystal plastic welding process constitutive model.  The pointed to recited steps fall within the abstract grouping of mathematical concepts.  As these computational mesh models are mathematical systems that use algorithms to study complex systems.  Further, as disclosed by applicant’s filed specification, the assessing damage is based on mathematical formulas disclosed on pages 9 and 10. This judicial exception is not integrated into a practical application because the implied computer performing the computational models merely acts as a tool for performing the identified abstract idea without providing significantly more or implementing the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited material mere links the abstract idea to a field of use without providing significantly more or implementing the identified abstract idea in a practical application.

	Claim 2 further defines generating, by an image pixel discretization technology, coordinate information of a crystal grain and a crystal nucleus on a mesoscopic scale of a welding area based on the macroscopic model size and information of the microscopic characterization of the material, which is considered by the examiner as an insignificant extra solution activity of data gathering without providing significantly more or implementing the abstract idea into a practical application.  The limitations of using, by a Voronoi algorithm, the coordinate information of the crystal grain and the crystal nucleus, to generate a two-dimensional crystal model map or a three- dimensional crystal model map; using, by finite element mesh generation software, the two-dimensional crystal model map or the three-dimensional crystal model map to generate a mesoscopic Voronoi crystal plastic mesh model according to a requirement for a macroscopic simulation of a welding process; and constructing a mesh model by adding a property of the material, a parameter of the welding process and fixture constraint information to the mesoscopic Voronoi crystal plastic mesh model via computer engineering software are limitation considered to also fall under the abstract idea grouping of mathematical concepts.  And lastly, the limitation when the mesh model is validated for eligibility, outputting the mesh model; when the mesh model is not validated for eligibility, modifying the coordinate information of the crystal grain and the crystal nucleus and returning to the step S12 is considered to be an additional element that fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

	Claim 3 recites additional elements used in the insignificant extra solution activity of data gathering without providing significantly more or implementing the abstract idea into a practical application.

	Claims 4-8 further define the identified abstract idea that falls within the abstract idea grouping of mathematical concepts without providing significantly more or implementing the abstract idea into a practical application.  These claims further define the mathematical steps and calculations used in the models and fatigue damage assessment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat et al. (2016/0321384) in view of El-Zein et al. (2012/0259593).


	With respect to claim 1, Pat et al. teaches a method for assessing fatigue damage and a fatigue life based on a crystal plastic welding process model, comprising the following steps: S1, establishing (via 28, Fig. 1) a crystal plastic welding computational mesh model based on a macroscopic model size (coarse mesh) and a microscopic characterization (fine mesh) of a material [0074]; S2, establishing a crystal plastic welding process constitutive model (via using Eigensolvers to solve the thermomechanical fields simulating a welding process [0063], [0074-0075] based on the crystal plastic welding computational mesh model (i.e. the model containing both the fine and coarse mesh regions, see in Fig. 3).
Pat et al. remains silent regarding S3, assessing the fatigue damage and the fatigue life based on the crystal plastic welding process constitutive model.
El-Zein et al. teaches a similar method that includes assessing (as s130, Fig. 26) a fatigue damage and the fatigue life [0075] based on a welding process constitutive model (that includes macroscopic and microscopic model mesh sizes simulating a weld on an object [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing of instant invention to modify the method of Pat et al. to include the fatigue damage and the fatigue life assessment because El-Zein et al. teaches such a modification provides a more accurate determination of fatigue life of welded structures.

	With respect to claim 6, Pat et al. as modified teaches wherein, the step S3 specifically comprises the following steps: S31, establishing a damage model (as obtained from the coarse mech FE analysis, as taught in El-Zein [0051-0054]) of a welded component according to a characteristic of a welded joint [0075]; S32, integrating the damage model of the welded component into the crystal plastic welding process constitutive model to generate a crystal plastic constitutive model based on a fatigue damage and life assessment (i.e. as El-Zien teaches taking the fine and coarse models on the welded joint and integrating the model [0054]; and S33, assessing the fatigue damage and the fatigue life by the crystal plastic constitutive model based on the fatigue damage and life assessment (Fig. 26, s130) and an extended finite element method [0054], i.e. the new numerical integration method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dreizin et al. (WO2008036297) which teaches using Voronoi macrocells for FEA analysis.
Tryon et al. (2008/0015827) which teaches materials based failure analysis using FEA analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853